Citation Nr: 0738531	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-27 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied her 
claim for service connection for PTSD.  In November 2006, the 
veteran testified at a videoconference hearing before the 
Board.  A copy of the transcript is on file.


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.

2.  The stressors upon which the diagnosis of PTSD was based 
are uncorroborated.

3.  The veteran first manifested PTSD many years after 
service, and that disability is not related to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a)m 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  For the showing of chronic disease 
in service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  

If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The determination is based on an analysis of all the evidence 
of record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).  

When the evidence does not establish that a veteran is a 
combat veteran, his or her assertions of service stressors 
are not sufficient to establish the occurrence of such 
events.  Rather, the alleged service stressors must be 
established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

In this case, the veteran has not contended that she engaged 
in combat.  Accordingly, as a matter of law, a medical 
professional cannot provide supporting evidence that the 
claimed in-service event actually occurred based on a post-
service medical examination.  Moreau v. Brown, 9 Vet. App. 
389, 395-6 (1996).  In addition, the veteran's own testimony, 
standing alone, will not be sufficient.  Id.

Because the veteran is alleging physical and sexual abuse, in 
this case including in the form of gender discrimination, the 
special provisions of VA Adjudication Procedure Manual M21-1 
(M21-1), Part III (Feb. 20, 1996), regarding personal assault 
must also be considered.  

The Manual identifies alternative sources for developing 
evidence of personal assault, such as private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III,  
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to):  visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  

Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3).  See also Patton v. 
West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 
(1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Notably, in April 2004, the RO requested from the veteran the 
types of evidence described in M21-1 and 38 C.F.R. § 
3.304(f)(3).  In reply, the veteran submitted statements 
regarding the alleged sexual harassment and physical abuse by 
her husband.  The Board has relied upon the available 
evidence in determining if the alleged stressors can be 
corroborated.

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  It is also clear that the Board is not required to 
accept an appellant's statements regarding his or her alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he or she associates with active service, if the 
Board does not find the statements regarding the symptoms to 
be credible.

The veteran contends that she has PTSD as a result of being 
sexually harrassed by her superiors in service.  
Specifically, she asserts that as a military police officer, 
she was mistreated and given the worst assignments because 
her company commander was not interested in having women in 
his unit.  She states that she was told very shortly after 
arriving for duty that if she did not accept a transfer to a 
different unit she would be given all of the worst 
assignments until either she or the company commander was 
gone.  

As examples, she cites having to clean latrines, being 
instructed, along with her partner, to be the first responder 
to a fight that had broken out at a non-commissioned 
officers' club, where she was hit in the head with a bottle 
and she nearly shot the man responsible for throwing the 
bottle for fear of her life, having to investigate a bomb 
threat at a movie theater alone, where she found that a 
superior had hidden stolen military goods and was selling 
them on the black market, and having had to tell couples on 
the base where she was stationed that there were no public 
displays of affection allowed.  After one such admonition, 
she was later nearly hit in the face with a hair clip by the 
woman, and sustained a laceration to the palm of her hand.  

The veteran's other reported stressors include dangerous duty 
assignments as a military police officer.  She additionally 
asserts that she has PTSD and is afraid of men because her 
husband physically abused her during service.  She reportedly 
did not tell anyone about her concerns during service, for 
fear that she would be given worse assignments, and that she 
would be labeled a "rat."  She alleges that since these 
occurrences and assaults, she has been depressed and anxious.  
She asserts that such depression and anxiety are reflected in 
her service medical records, specifically in the form of 
weight gain during service.  

Post-service medical records demonstrate that the veteran has 
been diagnosed with PTSD.  Records dated in February 2004 
show that she was not certain then if her symptoms were 
related to her military service.  In late February 2004, 
however, she was diagnosed with PTSD that was determined to 
be the result of being traumatized in service.

As noted above, in order for service connection for PTSD to 
be warranted, the PTSD diagnosis must be based upon a 
corroborated in-service stressor.  38 C.F.R. § 3.304(f).  

The veteran's service medical records show that she 
complained of depression or excessive worry on examination in 
January 1975, prior to entry into service, and in April 1978, 
prior to her separation from service.  She was noted to have 
mild anxiety in January 1975, but on neither occasion did 
examination reveal psychiatric abnormalities that were 
considered to be disabling.  Service medical records are 
otherwise negative for evidence of complaints or treatment 
for psychiatric or emotional problems.  

The veteran's service medical records do, however, 
demonstrate that she gained approximately 50 pounds between 
May 1975 and January 1978.  Records also show that after 
following a reduced calorie diet, however, she lost 
approximately 20 of the 50 pounds she had gained by the time 
of her separation examination.  Her service medical records 
do not demonstrate visits to a medical or counseling clinic 
or dispensary without a specific diagnosis or specific 
ailment.  

Additionally, despite assertions that her husband broke 
several of her bones while she was in active service, and 
despite contemporaneous evidence demonstrating that she and 
her husband were separated in July 1979 as a result of 
physical abuse, her service medical records do not 
demonstrate treatment for physical injuries around the time 
of the claimed trauma but not reported as a result of the 
trauma.  

Similarly, despite contending that she sustained a laceration 
on the palm of her hand after a woman threw a hair clip at 
her face, the veteran's service medical records do not 
demonstrate that she received treatment for such a 
laceration.

Given that the veteran's service medical records themselves 
do not confirm or corroborate any of her alleged stressors, 
the veteran's service personnel records are of particular 
interest in discerning whether there is contemporaneous 
evidence showing that she was under stress as a result of her 
alleged stressors.  A review of the service personnel 
records, however, do not demonstrate sudden requests that a 
military occupational series or duty assignment be changed 
without other justification, increased use or abuse of leave 
without apparent reason, changes in performance or 
performance evaluations, or any other factor that would 
corroborate or suggest that she was under severe stress.  

Indeed, the veteran's performance evaluations were 
consistently positive.  Just eight months into her duties as 
a military police officer, she was noted to have performed 
all of her assigned duties in an outstanding and professional 
manner, and to have projected a positive "can do" attitude 
toward all missions.  Her knowledge of military police 
functions was noted to far surpass that of her 
contemporaries.  She was considered an asset to the unit, and 
in each assignment she was noted to have proven her worth.  

She was considered to be a fine soldier who would progress 
ahead of her peers.  Her last performance evaluation prior to 
her separation from service noted that she had carried out 
all orders without the need for constant supervision and that 
she had also sought opportunities to further her civilian 
education by taking courses at a local university.  Her 
personal behavior and job performance were considered to be 
beyond reproach.  

The overwhelmingly positive comments in the veteran's 
performance evaluations appear to belie her contentions that 
she was mistreated by her superiors, thus weighing against a 
finding that her stressors may be corroborated by her service 
records.

The veteran underwent VA psychiatric examination in January 
2004, at which time her PTSD was determined to be the result 
of her active service.  She reported the same stressors as 
noted above, and indicated that she had continued to 
reexperience trauma through intrusive recollections, dreams, 
and flashbacks.  The examiner, however, noted that the 
veteran's childhood history suggested that she was exposed to 
significant trauma that would have contributed to her being 
susceptible to PTSD.  Significantly, the veteran's claims 
file was not available for review in conjunction with the 
examination.

In support of her claim, the veteran submitted a December 
2005 record of treatment from her treating psychiatrist, in 
which the psychiatrist discusses the veteran's diagnosis of 
PTSD and its relation to her period of active service.  In 
finding that her PTSD was related to her period of active 
service, the psychiatrist found particularly probative that 
there were, as reported by the veteran, contemporary records 
of behavior change during the time of the alleged trauma, in 
the form of significant weight gain after having had stable 
weight for many years previously.  This type of dramatic 
weight gain was found to clearly be consistent with 
depression and/or an acute stress reaction.

The probative value of medical opinion evidence is based upon 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  

While the veteran's VA psychiatrist and the January 2004 VA 
examiner have related the veteran's current diagnosis of PTSD 
to assaults and gender harassment she experienced in service, 
the Board finds that the opinions are of limited probative 
value.  Neither physician reviewed the veteran's records in 
rendering these positive opinions.  

Additionally, the veteran's service records do not 
corroborate her alleged stressors, nor has any other 
corroborating evidence been submitted.  Accordingly, the 
opinions, although positive, have not based a diagnosis of 
PTSD on corroborated in-service stressors, as is required for 
service connection for PTSD.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  

While the veteran alleges that her current PTSD is related to 
her service, there are no records which reflect treatment for 
psychiatric problems dated prior to January 2004, 
approximately 25 years after separation from service.  
Accordingly, entitlement to service connection for a 
psychosis on a presumptive basis is not warranted because no 
disorder was shown within the applicable presumptive period 
following her separation from service.  See 38 C.F.R. 
§ 3.309.  Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The Board does not dispute the veteran's diagnosis 
of PTSD, or the psychiatrist's findings that the veteran 
exhibits psychiatric manifestations consistent with having 
experienced trauma in service.  However, in this case, there 
is no probative evidence establishing a medical nexus between 
military service and the veteran's PTSD.  

As mandated in cases involving alleged sexual trauma, VA has 
endeavored to seek any and all possible sources of evidence 
that might enable the veteran to corroborate the alleged 
sexual trauma.  VA has meticulously requested evidence of all 
possible types that might corroborate the veteran's account 
of the stressor, including not only service medical records 
or actions or requests in service personnel records, but also 
statements from fellow soldiers, friends, or relatives from 
the time of the alleged incident and thereafter.  

However, as no probative evidence establishing a nexus 
between the current diagnosis of PTSD and sexual trauma 
suffered in service has been submitted, service connection 
for PTSD due to sexual discrimination or assault is not 
warranted.

In recent statements in support of her claim, the veteran has 
attributed her current psychiatric problems to service; 
however, as a layperson, the veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced.  See e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   

Additionally, the Board has considered the statements of the 
veteran's sister, who, after having recently learned of the 
veteran's in-service experiences, also related the veteran's 
current PTSD to her period of active service.  However, as a 
layperson, the veteran's sister is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain, 11 Vet. App. at 127; Routen, 10 Vet. 
App. at 186.    Competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker, 10 Vet. App. at 
74.

The Board concludes that PTSD was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In April 2004, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  She was told 
that she needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
She was informed that VA would attempt to review her claim 
and determine what additional information was needed to 
process her claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  She was also 
specifically informed as to the type of evidence that may 
serve to corroborate an alleged sexual assault.

It was also requested that she provide evidence in her 
possession that pertained to the claim.  There is no 
allegation from the veteran that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  

Next, the veteran was afforded a VA examination in January 
2004 and a specific opinion as to her claim was obtained.  
Accordingly, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


